





BONUS RECOVERY AND AUTHORIZATION FOR PAYROLL DEDUCTION AGREEMENT




WHEREAS, Stewart Information Services Corporation, referred herein as
(“Stewart”) has agreed to pay a retention bonus (the "Bonus") in the amount of
One Hundred Fifty Thousand Dollars and Zero Cents ($150,000.00), subject to
applicable payroll taxes, to David C. Hisey as set forth herein; and,


WHEREAS, the Bonus, will be paid to the Employee on or before, December 29,
2017, provided Employee has executed this Bonus Recovery and Authorization for
Payroll Deduction Agreement (“Agreement”) and is an active Employee upon payment
being made; and


WHEREAS, Stewart and Employee have agreed that if Employee’s employment with
Stewart is terminated by Stewart for Cause or by the Employee for any reason,
referred herein as (“Employment Separation”), within one year from the date the
Bonus is paid, Employee shall become immediately liable for and obligated to
repay to Stewart the full amount of the Bonus, One Hundred Fifty Thousand
Dollars and Zero Cents ($150,000.00);


WHEREAS, the parties stipulate that this Agreement is done for a lawful purpose,
including but not limited to the purpose of insuring that Stewart obtains the
full benefits of paying the full amount of the Bonus; and


WHEREAS, for the purpose of this Agreement, “Cause” means termination of
employment for any of the following reasons: (a) Stewart’s determination that
Employee has committed insubordination or grossly failed or refused to perform
any material duties or obligations of Stewart employment; (b) Stewart’s
determination that Employee has materially violated any provision of Stewart
policy (whether now in effect or subsequently promulgated or revised) regarding
drugs, alcohol, discrimination, harassment, retaliation, honesty,
confidentiality and/or other employee misconduct; (c) Employee’s conviction for,
or entry of a plea of guilty or no contest with respect to, any felony or crime
of moral turpitude; and/or (d) any act or omission of Employee involving fraud,
theft, dishonesty, disloyalty, or illegality with respect to Stewart, any
affiliate, or any of Stewart’s businesses;


NOW, THEREFORE, intending to be legally bound, Employee and Stewart agree and
covenant, as follows:


1.Repayment Obligation. Employee acknowledges and agrees that in the event of
Employment Separation, Employee shall immediately owe Stewart the full amount of
the Bonus, One Hundred Fifty Thousand Dollars and Zero Cents ($150,000.00), then
due and owing. Further in the event of Employment Separation, Employee hereby
authorizes Stewart to deduct the full amount of the Bonus from Employee’s final
pay (including but not limited to any accrued bonus, commissions, wages and/or
unused vacation), subject to any applicable minimum wage requirements. If the
amount of Employee's final pay is less than the full amount of the Bonus,
Employee covenants and agrees to pay said amount to Stewart by wire or cashier’s
check within sixty (60) days from the date of the Employment Separation.


2.Governing Law and Venue. This Agreement shall be governed by the laws of the
state of Texas and is performable in Harris County, Houston, Texas. Exclusive
venue for any dispute with respect to this Agreement shall reside in a court of
competent jurisdiction in Harris County, Houston, Texas.


3.Entire Agreement. This Agreement constitutes the entire understanding between
Employee and Stewart with respect to the subject matter hereof (repayment of the
Bonus) and supersedes any and all other prior understandings, written or oral.


4.Attorneys’ Fees. If any action at law or in equity is necessary to enforce the
terms of this Agreement, the prevailing party shall be entitled to recover its
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which that party may be entitled.


    


1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
executed this Bonus Recovery and Authorization for Payroll Deduction Agreement
as of December 29, 2017.


 
/s/ David C. Hisey
David C. Hisey




COMPANY
Stewart Information Services Corporation




By: /s/ Matthew W. Morris     
Name:    Matthew W. Morris
Title:    Chief Executive Officer


Date: December 29, 2017                        




2